DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 17 are objected to because of the following informalities:  Applicant may wish to add “has”, “comprises” or the like after “wherein the gear motor” at lines 5 and 1, respectively.  
At line 3 of claim 32, Applicant may wish to delete “of the coil” or clarify the limitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 19, 20, 22 and 30-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa (US 2015/0209958).
Hasegawa discloses and shows at Fig. 7A a gear motor comprising:
a motor (12) configured to rotate at an output rotating speed of 1000 rpm or less (motor starting from a full stop at 0 rpm to a speed of at most 1000 rpm fulfills this limitation); and 
a speed reducer (10) configured to reduce the output rotating speed of the motor at a reduction ratio of 30 or less (para 0067), and 
wherein the motor comprises:
a stator comprised of a coil (92) and a stator core (91), 
a motor cover (not labeled) that is disposed, in an axial direction, on a side of the stator opposite to the speed reducer, and
a rotor comprised of a shaft portion (26) that does not penetrate, in the axial direction, an inner peripheral wall portion of the motor cover, and
wherein a hollow portion of the inner peripheral wall portion communicates with a hollow structure of the shaft portion.
Regarding claim 19, the motor is comprised of a motor frame (30) configured to cover an outer peripheral side of the stator.
Regarding claim 20, the stator core (94) comprises a magnetic body.
Regarding claim 22, the motor is comprised of a cover section configured to cover a speed reducer side of the stator in the axial direction (Hasegawa, not labeled).
Regarding claim 30, the shaft portion is integrally formed as a single member with an input shaft of the speed reducer.
Regarding claim 31, a sensor on a load-side end surface of the inner peripheral wall portion, wherein the sensor is configured to detect a rotation position (para. 0035-0036).
Regarding claim 32, the inner peripheral wall portion is configured to cover an inner peripheral side of a coil end positioned on the side opposite to the speed reducer of the coil.
Regarding claim 33, Hasegawa discloses a cooperating robot comprising the gear motor according to claim 16 and a joint portion configured to be driven by the gear motor.
Regarding claim 34, Hasegawa discloses a method of operating a gear motor, the method comprising: 
rotating a motor (12) at an output rotating speed of 1000 rpm or less; and 
reducing, by a speed reducer, the output rotating speed of the motor at a reduction ratio of 30 or less (para. 0067), 
wherein the motor comprises: 
a stator comprised of a coil (92)and a stator core (91), 
a motor cover (not labeled) that is disposed, in an axial direction, on a side of the stator opposite to the speed reducer, and 
a rotor comprised of a shaft portion (26) that does not penetrate, in the axial direction, an inner peripheral wall portion of the motor cover, and 
wherein a hollow portion of the inner peripheral wall portion communicates with a hollow structure of the shaft portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2015/0209958) in view of Nishibe et al. (JP 2014161952) and further in view of Erlichman (US 3,936,847).
Regarding claim 6, Hasegawa discloses and shows at Fig. 7A a gear motor which drives a joint portion of a cooperating robot which performs a work in collaboration with a person, the gear motor comprising:
a motor (12); and 
a speed reducer (10) which reduces a rotation of the motor at a predetermined reduction ratio, 
wherein in the gear motor comprises:
a reduction ratio of the speed reducer is 30 or less (para 0067), and 
wherein the motor includes a stator which includes a coil (92) and a stator core (91), and a cover section (not labeled) which covers a speed reducer side of the stator in an axial direction.
Hasegawa does not specify an operation ratio or motor rotation speed.
Nishibe teaches an assembly for a joint portion of a robot, the operation ratio is 20% ED or less and an output rotating speed of the motor is 1000 rpm or less. The Nishibe assembly gives the robot a higher operating accuracy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hasegawa assembly with an assembly as described by Nishibe, having an operation ratio of 20% ED or less and a motor output rotating speed of 1000 rpm or less to yield a higher operating accuracy.
Neither Hasegawa nor Nishibe describes the casing or a part thereof formed of a resin.  Erlichman teaches a motor assembly having a cover section (73) covering a speed reducer side of the stator in an axial direction, the cover section formed of a resin (col. 5:21-24).  Resinous materials are well known to have weight to strength ratio higher than other materials.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hasegawa/Nishibe assembly to where the cover section is formed of a resin for its weight and strength properties as taught by Erlichman.
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa, as applied to claim 16, in view of Nishibe et al. (JP 2014161952), further in view of Brassitos (US 2017/0201154), and further still in view of Gandhi et al. (US 9,281,735).  
Hasegawa discloses the motor of claim 16 as described elsewhere above, the motor having high load capacity, rigidity and efficiency.  Hasegawa does not, however, give specifics.
Nishibe teaches an assembly for a joint portion of a robot having an operation ratio of 20% ED or less and a lost motion of the speed reducer is 3 min. The Nishibe assembly yields a higher operating accuracy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hasegawa assembly with an assembly as described by Nishibe, having an operation ratio of 20% ED or less with a lost motion of the speed reducer is 3 min to yield a higher operating accuracy.
Hasegawa does not discuss efficiency or input current density.
Brassitos teaches a motor system having an efficiency rating of 80%.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasegawa with a motor system having a highly efficient motor.  
Gandhi teaches a system with a motor having an input current density at a rated thrust (similar to torque, see col. 19:31) of the motor is 8 A/mm2 (see Figs. 12 and 41), the motor being cost-effective, provides high thrust (similar to torque) and can operate well under fault conditions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined gear motor as described above with an input current density at a rated torque of the motor being 8A/mm2 to provide a cost-effective gear motor with high torque and that can operate well under fault conditions.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa, as applied to claim 16, in view of Aizawa et al. (US 2016/0276895).
Hasegawa discloses the invention of claim 16 as described elsewhere above along with a speed reducer and motor formed of a material (steel, 7.8) having a specific gravity smaller than that of iron (7.87).  Hasegawa does not specify the material forming the motor.  Aizawa teaches a motor system where at least a portion of the speed reducer and the motor is formed of a material having specific gravity smaller than that of iron (para. [0139]) for effective heat transfer and overall weight reduction.    
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasegawa where at least a portion of the speed reducer and the motor is formed of a material having specific gravity smaller than that of iron for effective heat transfer and overall weight reduction.  

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa, as applied to claims 16 and 22, respectively, in view of Erlichman (US 3,936,847).
Hasegawa discloses the invention of claims 16 and 22, but does not describe the motor frame, casing or a part thereof formed of a resin.  Erlichman teaches a motor assembly having a cover section (73) covering a speed reducer side of the stator in an axial direction, the cover section formed of a resin (col. 5:21-24).  Resinous materials are well known to have weight to strength ratio higher than other materials.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hasegawa assembly to where the motor frame and cover section are formed of a resin for its weight and strength properties as taught by Erlichman.

Claims 24-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2015/0209958), as applied to claim 22,  in view of Honbo (US 2006/0169526).
Regarding claims 24 and 25, Hasegawa discloses the invention of claim 22 as described elsewhere above.  Hasegawa does not describe a creeping distance or a coil end in contact with the cover section.  Honbo teaches a motor where a shortest creeping distance of the cover section (152F) from a coil end of the coil is shorter than 6.3mm and is in contact with (a radial surface of) a coil end to dissipate heat to the exterior and suppress high temperatures (para. [0128]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Hasegawa assembly to where the cover section is in contact with the coil end to dissipate heat to the exterior and suppress high temperatures as taught by Honbo.
Regarding claims 26 and 27, Honbo shows the contact area between the cover section and the coil end is 10% or less of a total surface area of [the coils of] the coil end.
Regarding claim 29, the material makeup of the shaft portion is not disclosed.  However, Examiner takes Official Notice that motor shafts are made of metal (bar stock) for superior strength.

Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot in view of new grounds. 		

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /BOBBY RUSHING, JR/          Primary Examiner, Art Unit 3658
Bobby Rushing, Jr.
Primary Examiner
Art Unit 3658